Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   Applicants set forth claims to thermally-insulating composite material structures offering good heat and strength performance.  The prior art, including the closest WO 2013/123,584 reference taken either alone or in combination, is insufficient in its teaching or fair suggestion of composite articles as claimed (i.) which include shrinkable microsphere filler material and/or fully or partially disintegrated shrinkable microsphere material as claimed which are accordingly absent in part or in full from the formed composites due to such disintegration as defined by the claims, (ii.) which have realized formed and developed products whose shrinkage has been constrained in the manner as described by the claims and (iii.) which have any material effects that may be set forth by the limits of the claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/Primary Examiner, Art Unit 1765